DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 11/14/18 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 11/14/18 are approved by examiner.


Election/Restrictions
4.	Applicant’s election without traverse of specie 1, including claims 1-19, in the reply filed on 3/26/21 is acknowledged.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1, 2, 5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2314700 (hereinafter “’700”).

Regarding claims 1 and 15, ‘700 (e.g., Fig. 2B) shows a printed circuit board and a method thereof comprising: a plurality of electrical traces (“a printed circuit board connected to receive power from an electrical power supply”, page 2, lines 33-34) for distributing power within a power system; and a distributed hotspot detection grid (BOARD MONITORING AREA) comprising a plurality of passive temperature sensors (25) and a detection circuit (23) that is configured to monitor signals output by the passive temperature sensors (25); wherein the distributed hotspot detection grid (BOARD MONITORING AREA) is configured to send a shut down signal (SHUT DOWN signal in Fig. 1) to one or more power supplies (20, Fig. 1) of the power system if the detection circuit detects a temperature increase (“Heat is also conducted from the circuit board substrate to the thermal sensor and so allows the heat sensor to detect overheating not only of the components 24 but also of the circuit board itself”, page 4, lines 7-10).

Regarding claims 2 and 16, ‘700 shows wherein the plurality of passive temperature sensors includes one or more of: negative temperature coefficient (NTC) thermistors; resistance temperature detectors (RTDs); positive temperature coefficient (PTD) thermistors; thermocouples (“thermal sensor 25”, page 4, lines 5-7).

Regarding claim 5, ‘700 shows wherein the plurality of electrical traces are connected to the one or more power supplies of the power system through an interface (page 3, lines 29-35).


Regarding claim 13, ‘700 shows wherein the detection circuit is displaced on a distal end of the printed circuit board opposite an interface for one or more power supplies (Fig. 2B).

Regarding claim 14, ‘700 shows wherein the detection circuit includes a plurality of output signals, each output signal configured to send the shut down signal to one of the one or more power supplies of the power system (Fig. 1).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘700 in view of CN 206947803 (hereinafter “’803”).
Regarding claim 7, ‘700 shows a printed circuit board comprising all the claimed subject matter as discused above in section 6, except for wherein the plurality of passive temperature sensors comprises a plurality of negative temperature coefficient (NTC) thermistors.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize temperature sensors comprises of negative temperature coefficient (NTC) thermistors as taught in ‘803 into the printed circuit board of ‘700 for the purpose of obtaining a better function of temperature sensors via “the temperature measuring element of the temperature sensing line can be applied most in the area to be detected” (‘803 Abstract).

Allowable Subject Matter
9.	Claims 3, 4, 6, 8-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	None of prior art of record taken alone or in combination shows wherein an output of the distributed hotspot detection grid is configured such that a baseline signal of the output of the distributed hotspot detection grid is equal to a signal necessary for the one or more power supplies to operate as recited in claims 3-4;  or wherein the printed circuit board further includes a kill switch device, the kill switch device configured to receive the shut down signal from the distributed hotspot detection grid and, in response, turn off the one or more power supplies as recited in claims 6 and 11;  or wherein the detection circuit comprises a plurality of comparator circuits as recited in claims 8-10;  or wherein the one or more power supplies include a latching device configured to latch each of the respective power supply in a power off state after receipt of the shut down signal from the distributed hotspot detection grid as recited in claim 12;  or detecting the increase in temperature comprising comparing, by at least one comparator circuit of the detection circuit, the voltage level from the at least one passive claim 17;  or sending a shut down signal comprising sending the shut down signal to a kill switch device in each of the one or more power supplies, the kill switch device configured to turn off the respective one of the one or more power supplies as recited in claim 18;  or sending a shut down signal comprising sending the shut down signal to a kill switch device in each of the one or more power supplies, the kill switch device configured to turn off the respective one of the one or more power supplies as recited in claim 19.

				Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838